Citation Nr: 9900100	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  98-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1964.  

In March 1984, the Board of Veterans Appeals (Board) denied 
service connection for gastrointestinal disability.  

In October 1986, the Board denied service connection for 
chronic low back disability.  

In April 1992, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Sioux Falls, 
South Dakota, denied the veterans attempt to reopen his 
claim for service connection for low back disability.  
Following receipt of the veterans Notice of Disagreement, a 
Statement of the Case (SOC) was mailed to him in July 1992; 
thereafter, the veteran did not file a Substantive Appeal 
within 60 days from the date of the mailing of the SOC, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the July 1992 rating denial.  

This case is before the Board on appeal from an April 1997 
rating decision of the M&ROC.  

The appeal was received and docketed at the Board in 1998.  


CONTENTIONS OF APPELLANT ON APPEAL

Concerning the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for gastrointestinal disability, the veteran 
asserts that evidence submitted since the March 1984 Board 
denial of service connection for gastrointestinal disability, 
to include service medical records which are highlighted, is 
directly relevant to the claim and, as such, is both new 
and material.

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for low back disability, he avers, in substance, 
that recently submitted service medical records which are 
highlighted as well a statement in which he alleges current 
lumbar disc disease of service origin comprise evidence which 
is both new and material.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence received since 
March 1984, relative to his claim for service connection for 
gastrointestinal disability, is not new and material and 
that, therefore, such claim is not reopened; and that the 
evidence received since April 1992, relative to his claim for 
service connection for low back disability, is not new and 
material and that, therefore, such claim is not reopened.  


FINDINGS OF FACT

1.  In March 1984, the Board denied service connection for 
gastrointestinal disability.  

2.  The additional evidence received since the March 1984 
Board denial of service connection for gastrointestinal 
disability is cumulative and redundant and does not bear 
directly and substantially on whether a gastrointestinal 
disability was incurred in or aggravated during his active 
service, nor is it so significant that it must be considered 
in order to decide the claim.  

3.  In April 1992, the M&ROC denied the veterans attempt to 
reopen his claim for service connection for low back 
disability.  Following receipt of the veterans Notice of 
Disagreement, a SOC was mailed to him in July 1992; 
thereafter, the veteran did not file a Substantive Appeal 
within 60 days from the date of the mailing of the SOC, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the July 1992 rating denial.  

4.  The additional evidence received since the April 1992 
rating denial of service connection for low back disability 
is cumulative and redundant and does not bear directly and 
substantially on whether a low back disability was incurred 
in or aggravated during his active service, nor is it so 
significant that it must be considered in order to decide the 
claim.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1984 Board denial of 
service connection for gastrointestinal disability is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  Evidence received since the unappealed April 1992 rating 
denial of service connection for low back disability is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a claim for 
service connection was previously denied, a veteran must 
submit new and material evidence in order to reopen his 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
38 U.S.C.A. § 5108.  New evidence is evidence that was not 
previously submitted to agency decisionmakers, and that is 
neither cumulative nor redundant.  38 C.F.R. § 3.156(a).  As 
a general rule, the credibility of evidence is presumed when 
determining whether to reopen a claim.  Justice v. Principi, 
3 Vet. App. 510, 513 (1992).  Material evidence is relevant 
and probative of the issue at hand.  Id. at 512.

I.  New and Material Evidence, Gastrointestinal Disability

The March 1984 Board denial of service connection for 
gastrointestinal disability is final, based upon the evidence 
then of record.  38 U.S.C.A. § 7104 (West 1991).  However, if 
new and material evidence is submitted, a previously denied 
claim must be reopened.  38 U.S.C.A. § 5108.  Therefore, the 
issue for appellate determination is whether the evidence 
received since the March 1984 Board decision is new and 
material under the provisions of 38 C.F.R. § 3.156(a).  In 
accordance with 38 C.F.R. § 3.156(a), [n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In denying service connection for gastrointestinal disability 
in March 1984, the Board, after noting that the veteran had 
experienced a transitory episode of gastrointestinal upset in 
service which resolved without residual disability, 
determined that chronic gastrointestinal disability had not 
been incurred in or aggravated by service.  Evidence in the 
Boards possession in March 1984 included the veterans 
service medical records, among which were reports reflecting 
that he presented with complaints including stomach pain, 
vomiting and epigastric cramping in June 1962; the 
impression, following physical examination, included no acute 
problem.  The following day, the veteran was noted not to be 
experiencing any path[ology].  When examined for service 
separation purposes in August 1964, the veteran was 
pertinently evaluated as normal.  Subsequent to service, when 
he was examined by VA in March 1982, the pertinent diagnosis, 
following physical examination as well as an upper 
gastrointestinal series, was history of gastritis.  Also of 
record in March 1984 was a report pertaining to the veterans 
period of hospitalization at a VA facility in February 1983; 
the veterans admission was occasioned by a bout of 
depression in the aftermath of the loss of his business, and 
the pertinent diagnosis was functional gastrointestinal 
syndrome.

Evidence added to the record since March 1984 consists of 
duplicate copies of (1) the veterans service medical 
records, which reflect, however, highlighting with colored 
magic marker of pertinent entries; and (2) the above-
addressed report pertaining to the veterans period of 
hospitalization at a VA facility in February 1983.  Also of 
recent submission are a number of statements by the veteran 
wherein, in substance, he avers that he has present 
gastrointestinal disability of chronic derivation due to 
service.

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for 
gastrointestinal disability, the Board has determined that 
the evidence added to the record since March 1984 is not new 
and material.  In this regard, the Board is constrained to 
point out that the above-cited recently received copies of 
the evidence designated above as enumerated items (1) and (2) 
are duplicates of evidence, notwithstanding the colored 
highlighting of certain entries in pertinent service medical 
records which were earlier free of the same, previously in 
VAs possession.  As such, these items are, in accordance 
with the pertinent aspect of 38 C.F.R. § 3.156(a) quoted 
above, not new and material.  In addition, as to the 
various statements recently submitted by the veteran, wherein 
he essentially contends that he has present gastrointestinal 
disability of chronic derivation due to service, the Board 
would point out that these statements, while presumed 
credible, do not constitute probative evidence per se and, in 
any event, being a lay person, the veteran is, himself, not 
competent to opine as to matters which require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Given the foregoing observations, then, it is 
concluded that no item of new and material evidence, in 
accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veterans attempt to reopen his claim for service connection 
for gastrointestinal disability.  Therefore, such claim is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  New and Material Evidence, Low Back Disability

As noted above, in April 1992, the M&ROC denied the veterans 
attempt to reopen his claim for service connection for low 
back disability.  Following receipt of the veterans Notice 
of Disagreement, a SOC was mailed to him in July 1992; 
thereafter, the veteran did not file a Substantive Appeal 
within 60 days from the date of the mailing of the SOC, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the July 1992 rating denial.  
The July 1992 rating denial of service connection for low 
back disability is, therefore, final, based upon the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991).  However, if 
new and material evidence is submitted, a previously denied 
claim must be reopened.  38 U.S.C.A. § 5108.  Therefore, the 
issue for appellate determination is whether the evidence 
received since the July 1992 rating denial is new and 
material under the provisions of 38 C.F.R. § 3.156(a).  In 
accordance with 38 C.F.R. § 3.156(a), [n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In denying service connection for low back disability in 
October 1986, the Board, after observing that service medical 
records were wholly silent for any reference to a low back 
problem and that there was no evidence otherwise relating any 
then current low back problem to service, determined that 
chronic low back disability had neither been incurred in nor 
aggravated by service.  Evidence in the Boards possession in 
October 1986 included the veterans service medical records, 
which are, in their entirety, negative for any reference to a 
low back problem.  Also of record in October 1986 was a 
February 1979 statement from H. J. Schuutz, M.D., wherein the 
veteran is assessed as having mechanical low back pain.  
Further included of record in October 1986 was the above-
cited report pertaining to the veterans period of 
hospitalization at a VA facility in February 1983, on which 
the pertinent diagnosis was mechanical back syndrome; and a 
report pertaining to VA outpatient treatment rendered the 
veteran in June 1984, the assessment on which was history of 
chronic low back pain.  In the interim between the rendering 
of the Board decision in October 1986 and the entry of the 
above-cited unappealed April 1992 rating denial (wherein the 
M&ROC determined that new and material evidence to reopen the 
veterans claim for service connection for low back 
disability had not been submitted since the October 1986 
Board denial), a report was added to the record pertaining to 
the veterans examination by VA in September 1991, on which 
the diagnosis was back pain with arthritis involving the 
thoracic segment of the spine.  

Evidence added to the record since April 1992 consists of 
duplicate copies of (1) the veterans service medical 
records, which reflect, however, highlighting with colored 
magic marker of pertinent entries; and (2) the above-
addressed report pertaining to the veterans period of 
hospitalization at a VA facility in February 1983.  Also of 
recent submission is a March 1994 statement from the veteran 
wherein he alleges he incurred lumbar disc disease in service 
owing to engaging in heavy lifting.  

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for low 
back disability, the Board has determined that the evidence 
added to the record since April 1992 is not new and material.  
In this regard, the Board is constrained to point out that 
the above-cited recently received copies of the evidence 
designated above as enumerated items (1) and (2) are 
duplicates of evidence, notwithstanding the colored 
highlighting of certain entries in pertinent service medical 
records which were earlier free of the same, which had been 
in VAs possession in April 1992.  As such, these items are, 
in accordance with the pertinent aspect of 38 C.F.R. 
§ 3.156(a) quoted above, not new and material.  It also 
bears emphasis that the report pertaining to the veterans 
examination by VA in September 1991, on which the diagnosis 
was back pain with arthritis involving the thoracic segment 
of the spine, even ignoring the consideration that such item 
was in VAs possession in April 1992 and thus cannot be new 
and material as a matter of law, see 38 C.F.R. § 3.156(a), 
pertains to spinal disability other than that at issue in 
this aspect of the appeal, i.e., thoracic versus lumbar.  
Finally, as to the March 1994 statement from the veteran 
wherein he avers that he incurred lumbar disc disease in 
service owing to having engaged in heavy lifting, the Board 
would point out that (even ignoring the consideration that 
the veteran was free of lumbar disc disease on pertinent X-
ray examination performed by VA in August 1991) such 
statement does not constitute probative evidence per se and, 
in any event, being a lay person, the veteran is, himself, 
not competent to opine as to matters which require medical 
expertise.  See Espiritu, supra.  Given the foregoing 
observations, then, it is concluded that no item of new and 
material evidence, in accordance with the above-cited 
provisions of 38 C.F.R. § 3.156(a), has been submitted in 
conjunction with the veterans attempt to reopen his claim 
for service connection for low back disability.  Therefore, 
such claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
gastrointestinal disability is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for low 
back disability is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
